Citation Nr: 0217300	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-24 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
3, 1992, for service connection for a cervical spine 
disorder.

2.  Entitlement to an effective date earlier than April 11, 
1996, for service connection for restrictive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1971 and from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which granted service connection for 
restrictive airway disease, assigning an effective date of 
April 16, 1996, for that disorder, and granted service 
connection for a cervical spine disorder, assigning an 
effective date of December 3, 1992, for that disorder.  The 
veteran appealed the effective dates assigned to the Board, 
alleging that they should be earlier.

In June 2001, the RO corrected an administrative error in 
the July 2000 rating decision, making the effective date for 
restrictive lung disease April 11, 1996, instead of April 
16, 1996.  This error did not effect the amount of 
compensation received by the veteran.

A hearing was held on August 27, 2002, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002) and who is 
rendering the determination in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted in November 2000, subsequent to the veteran's filing 
of a notice of disagreement with the July 2000 rating 
decision which assigned the effective dates which he has 
appealed to the Board.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 1991 & Supp. 2002).  Among other 
things, the VCAA eliminated the former requirement in the 
law that a claimant submit a well grounded claim before 
being afforded assistance in the claim's development by VA.  
The new law also clarified the obligations of VA with 
respect to the duty to notify claimants what information or 
evidence is needed in order for a claim to be granted, and 
it affirmed VA's duty to assist claimants by making 
reasonable efforts to get evidence needed to substantiate a 
claim.  The law applies to all claims filed on or after the 
date of its enactment or, as in this case, filed before the 
date of enactment and not yet subject to a final decision as 
of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West Supp. 2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO notified the veteran in an October 2000 statement of 
the case of the legal requirements involved in assigning 
effective dates for awards of disability compensation; that 
is, that the date assigned will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  Through submissions of evidence and his 
arguments presented in statements and testimony at the 
August 27, 2002, hearing before the Board, the veteran has 
demonstrated that he understands the legal requirements 
involved in his claim, and he has presented arguments 
concerning certain documents which he feels should be 
construed as claims as well as other arguments as to why the 
effective dates assigned should be earlier.

There is no other evidence to obtain here, as the case 
involves primarily legal issues about documents already of 
record and legal arguments about what constitutes a claim.  
Accordingly, the Board concludes that the requirements of 
the VCAA have been met in this case, and the adjudication of 
this appeal poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  The earliest written communication that may be construed 
as a claim for service connection for a cervical spine 
disorder was a letter from the veteran to the RO, received 
by the RO on December 3, 1992, in which the veteran referred 
to "occasional numbness of his . . . hands" and "occasional 
pain in his neck and right shoulder" as among problems that 
he felt had resulted from a motor vehicle accident in 
service.

2.  The earliest written communication that may be construed 
as a claim for service connection for restrictive airway 
disease is a letter the veteran wrote to the President in 
which he stated that damage in his neck sustained in a motor 
vehicle accident in service had led to nerve damage that 
affected his breathing; this letter was received by the RO 
on November 3, 1995.


CONCLUSIONS OF LAW

1.  An effective date earlier than December 3, 1992, for 
service connection for a cervical spine disorder is not 
warranted in this case.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).

2.  An effective date earlier than April 11, 1996, for 
service connection for restrictive airway disease is 
warranted in this case; the effective date should be 
November 3, 1995.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from November 1966 to 
August 1971 and from September 1990 to August 1991.  Service 
medical records from the second period of active duty show a 
history of the veteran having been in a motor vehicle 
accident in June 1991 while serving in Southwest Asia.  When 
seen in August 1991, the veteran complained of pain in his 
low back, left leg, left arm, and left neck from the left 
trapezius radiating to the clavicle.  Objective examination 
of the neck revealed tenderness to direct palpation of the 
mid left trapezius.  Examination of the arm reflected 
tenderness to direct palpation above and below the lateral 
epicondyle.  Based on these findings and those pertaining to 
examination of the low back and legs, the assessment was 
musculoskeletal pain of the left trapezius and left elbow 
and probable mechanical pain of the lower back with 
questionable nerve impingement.  The plan was to refer the 
veteran to orthopedics for disposition for demobilization, 
and it was noted that the veteran probably could use 
physical therapy.

A consultation report from the Orthopedic Clinic, dated 
August 28, 1991, reflects findings primarily concerned with 
the complaints of low back pain.  Although L4-5 disc space 
disease was noted on x-rays of the low back, x-rays of the 
cervical spine, left elbow, and left shoulder were normal.  

On the August 29, 1991, separation examination report, the 
veteran reported that since the motor vehicle accident, his 
lower back, left leg and toes, left shoulder and arm had 
been hurting him.  The examiner assigned a T-3 profile for a 
fractured vertebra and noted that the veteran had been 
cleared by the orthopedics clinic for demobilization.

In November 1991, the RO received a claim from the veteran 
for service connection for a back injury and hearing loss, 
bilateral.  The veteran stated that he was run off the road 
by a Saudi civilian vehicle and broke a vertebra in his 
back. 

On February 27, 1992, the RO received VA Form 21-4138, 
Statement in Support of Claim, which was dated February 25, 
"1991".  On this form, the veteran stated in pertinent part, 
"I would like to find out when will I get an examination for 
my service-connected condition from 1991 in Saudi Arabia in 
Operation Desert Storm.  I filed for this claim of my Saudi 
injuries in November 14, 1991, and haven't heard anything 
since."

VA examinations conducted in March 1992 pertained only to 
the back and hearing loss claims.  In a June 1992 rating 
decision, the RO granted service connection for lumbosacral 
strain and denied service connection for hearing loss.  The 
veteran was notified of this decision in a letter dated 
August 14, 1992.

The day before, on August 13, 1992, the RO received a VA 
Form 21-4138 in which the veteran noted that, while he was 
stationed at Camp Jack in Saudi Arabia, some National Guard 
Troops stationed with his unit on top of a landfill 
complained of skin rashes, nervous conditions, and aches and 
pains throughout their bodies, and the veteran stated that 
he was currently experiencing the same symptoms and wanted 
VA to consider his statement a claim for these conditions.  
He added, "I would also like to advise the VA that Toxic 
Waste were burned within 500 yds. of Camp Jack . . . ."

In connection with these claims, the veteran was afforded VA 
examinations in September 1992 for the purpose of 
ascertaining the presence of any skin condition, psychiatric 
condition, or systemic condition.  On the Systemic 
Conditions examination, the examiner noted that the medical 
history included residuals to exposure to toxic waste and 
exhaustion.  Subjective complaints included intermittent 
aching low back pain and no chest complaints.  Objectively, 
findings on examination of the lungs were no rales, rhonchi, 
or wheezes.  The examiner concluded that there was no 
definite clinical evidence of residuals from exposure to 
toxic waste.  A chest x-ray showed that the lung fields were 
clear, the lungs were well aerated and there was no evidence 
of infiltrate, effusion, mass lesion, or pneumothorax.  The 
impression was a normal chest.

On December 3, 1992, the RO received a letter from the 
veteran in which he stated that while he was serving in the 
Gulf War he was in an automobile accident in July 1991 and 
that he "injured my lower back and other lower areas."  He 
listed several complaints including occasional numbness of 
his right and left legs, feet, and hands and occasional pain 
in his neck and right shoulder.  The veteran requested a 
complete physical to determine all the problems that he 
acquired in the accident.

In July 1993, the RO received a letter from the veteran in 
which he stated that he had been seen at the VAMC in New 
Orleans by Dr. Christian who had discovered damage to C5, 
C6, and L5.  The veteran stated that he had a pinched nerve 
and arthritis in his neck.  He stated that Dr. Christian had 
turned his case over to the Neurology Department for 
complete diagnosis and that he was scheduled for an 
appointment on August 4th.  He asked that these results and 
findings be used in his evaluation for service-connected 
disability.  An examination report from Dr. Christian, dated 
in July 1993, as well as August 4, 1993, report from a VA 
neurology clinic were obtained by the RO, and these reports 
reflected chronic C6-7 radiculopathy on the right.

In September 1994, the veteran underwent a VA Spine 
examination.  The impression based on medical history and 
findings on examination included degenerative joint disease 
of the cervical spine.

In September 1994, the RO received a lengthy letter from the 
veteran in which he claimed that when he first reported to 
the VA he did not know and he was not told the correct way 
to do things with the VA.  He stated, in pertinent part,

When I saw the medical team at Ft. Polk 
they told me to report to the VA 
hospital to receive medical treatment 
for the injuries I received in the Gulf 
War on July 6, 1991.  I was discharged 
Friday 30th August 1991 and I reported to 
the VA outpatient clinic in Baton Rouge 
on the 3rd of September 1991.  I had seen 
doctors for over a year when I was told 
that I had not filed a claim.  I thought 
by seeing the doctors I had done that.  
I did not know nor did anyone tell me 
that the VA rules up to this point.  
When I first filed a claim it was with a 
state veterans rep[resentative] and I 
told him all of my problems and he said 
he didn't have room on his form for all 
that, that he would just say lower back 
pain and any doctor would see that 
everything lead up to the accident.

The veteran indicated that when he went to his first 
examination he was told by the examiner that the examination 
was limited to his complaints of low back pain.  The veteran 
further stated that he had been seeing the doctors at the VA 
hospitals since September 3, 1991, and that it was not until 
he got an appointment with Dr. Christian who had an EMG 
(electromyography) done which discovered "the nerve damage".  
The veteran requested that he receive a full and complete 
evaluation of all the problems that he had been telling VA 
about since September 3, 1991.

In an October 1994 rating decision, the RO denied service 
connection for several claimed disorders including 
degenerative joint disease of the cervical spine, C6-7 
radiculopathy and residuals of exposure to toxic waste 
smoke.  The veteran was notified of this decision in 
November 1994.

On November 3, 1995, the RO received a letter the veteran 
had written to the President.  Among other things, the 
veteran stated that the damage in his neck led to nerve 
damage that affected his breathing.  He stated that now he 
could only breathe with 50% effectiveness.

On April 11, 1996, the RO received a statement from the 
veteran requesting reevaluation of his neck and shoulder 
nerve damage due to the accident he had in service.  He 
stated that due to the neck and shoulder damage he had a 
breathing problem which was seen in VA records dated 
September 22, 1992, supported by medical examination by Dr. 
Gomes of Ochsner Clinic of Baton Rouge.  He alleged that he 
had told doctors at VA about his neck problems when seen for 
examination but that they did not write it down in the 
medical records.  He asked for a reevaluation of his neck, 
shoulder, and breathing problems (as well as other 
complaints not relevant to the issues presently before the 
Board on appeal).

Private medical records submitted in support of his claim 
for service connection for a cervical or neck disorder 
reflected that he was first seen by Baton Rouge Physical 
Therapy for complaints regarding his low back in May 1992 
and for complaints of cervical and shoulder pain in October 
1993.  Handwritten notations show that the veteran did 
complain of right shoulder pain in May 1992 when being 
treated for low back pain.  With regard to his claim for 
service connection for breathing problems, the veteran 
submitted a pulmonary function report, dated September 22, 
1992, from the VAMC in New Orleans.  The interpretation of 
the testing was that there was mild restrictive ventilatory 
impairment present.  In addition, the veteran submitted a 
letter from Glenn M. Gomes, M.D., of Ochsner Clinic of Baton 
Rouge, showing that the veteran was referred to his office 
for problems related to chronic dyspnea.  Dr. Gomes noted 
that the veteran's problems began after a motor vehicle 
accident which he suffered in the military in which he 
injured his neck.  Dr. Gomes stated that the veteran had 
partial paralysis of his right diaphragm and his dyspnea was 
secondary to restrictive lung disease from this defect.

In February 2000, the Board granted service connection for 
restrictive lung disease and for cervical spine disability 
to include traumatic joint disease of the cervical spine and 
cervical radiculopathy.  In implementing the Board's 
decision in a July 2000 rating decision, the RO assigned an 
effective date of April 16, 1996, for service connection for 
restrictive airway disease and assigned an effective date of 
December 3, 1992, for service connection for a cervical 
spine disorder.  In June 2001, the RO corrected an 
administrative error in the July 2000 rating decision, 
making the effective date for restrictive lung disease April 
11, 1996, instead of April 16, 1996.  This error did not 
effect the amount of compensation received by the veteran.  
The veteran has appealed the effective dates assigned to the 
Board, alleging that they should be earlier.

In testifying before the Board in August 2002, the veteran 
stated that he was told at Fort Polk at the time of his 
separation examination in August 1991 that he should report 
to VA for a complete physical to determine all the residuals 
of the automobile accident that he had had in service.  He 
stated that he knew that he had to file a claim with the RO 
for disability benefits because he had worked as a veterans 
representative, but that he "could not file something that I 
did not know what all was wrong."  BVA Hearing Transcript at 
6.

He noted with regard to the VA Form 21-4138, Statement in 
Support of Claim, which was dated February 25, "1991" but 
was not received by the RO until February 27, 1992, that 
"1991" was the wrong year typed on the form and that it 
should have been "1992".  He argued that this form should be 
considered a claim for service connection for "anything 
resulting from the injuries" sustained in the motor vehicle 
accident in service.  He stated that VA had never given him 
a complete physical, and he indicated that VA should have 
given him a complete examination to determine all residuals 
of the motor vehicle accident in service.  He stated that he 
felt all of his service-connected disabilities should be 
effective from September 3, 1991, when he first reported to 
VA to find out what was wrong with him.  BVA Hearing 
Transcript at 8-9.  He also argued that the effective date 
for service connection for the lung condition should be made 
back at least to September 22, 1992, when he underwent a 
pulmonary function test by VA which showed that had mild 
restrictive ventilatory impairment.  BVA Hearing Transcript 
at 6-7.

Analysis.

Unless specifically provided otherwise, the effective date 
of an award of compensation based on an original claim shall 
be fixed in accordance with facts found but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  VA regulations further provide that, 
where compensation is awarded for a disability based on 
direct service connection, the effective date for the award 
of service connection for the claimed disability shall be 
the day following separation from active service or date 
entitlement arose if the claim was received within one year 
after separation from service; otherwise, the effective date 
shall be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the veteran was separated from service on 
August 30, 1991.  Therefore, if a claim for service 
connection for restrictive airway disease or for a cervical 
spine disorder was received within one year of that date, an 
effective date may be granted as of the day following 
separation from service or as of the date entitlement arose 
(i.e., if entitlement arose later than the day following 
separation from service).  Otherwise, the effective date for 
the award of service connection shall be the date or receipt 
of the claim or the date entitlement arose, whichever is 
later.

A claim or application is defined by VA regulations as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, i.e., who does not have the capacity to manage his 
own affairs.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.  

The veteran argues that the date of receipt of claim for 
service connection for restrictive lung disease and a 
cervical spine disorder should be the day he first reported 
to a VAMC or a VA outpatient clinic for treatment or, as he 
put it at the hearing before the Board, "to find out what 
was wrong with me".  However, VA regulations require that a 
claim be in writing and indicate an intent on the part of 
the claimant to apply for a benefit and identify the benefit 
that he is seeking.  Merely seeking treatment for a disorder 
at a VA medical facility is not the same as making a claim 
for compensation benefits from VA for that disorder or 
disorders.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).  The law requires that a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).  Therefore, 
before the RO or the Board may adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Accordingly, the Board concludes that the date of receipt of 
claim for service connection for restrictive lung disease 
and a cervical spine disorder may not be the day the veteran 
first reported to a VAMC or a VA outpatient clinic.

The veteran stated at the August 2002 Board hearing that he 
knew that he had to file a claim with the RO for disability 
benefits because he had worked as a veterans representative, 
but that he "could not file something that I did not know 
what all was wrong."  BVA Hearing Transcript at 6.  
Therefore, he argued that the RO should have scheduled him 
for a complete physical examination to determine all the 
residual disabilities resulting from the automobile accident 
he was in in service.  However, he never informed the RO 
that he was having difficulty identifying his disabilities 
and he did not otherwise requested a complete physical 
examination in order to identify such disabilities within 
the first year after service.

Moreover, there is no requirement that a veteran identify a 
disability for which he is seeking benefits with a specific 
diagnosis.  Rather, he could have claimed service connection 
for his lung and cervical disorder by describing the 
symptoms in a statement to the RO in layman's terms that 
could have been reasonably construed as a claim for such 
conditions, such as a claim for benefits for "breathing 
problems" or "neck pain", etc.  However, the fact that 
certain complaints, symptoms, or disorders are recorded in 
medical reports in the record -- either service medical 
records or VA medical records -- does not meet the 
requirements of a "claim" for benefits for those disorders.  
Brannon, 12 Vet. App. at 35.

Rather, the Board must look for a formal or informal 
communication in writing from the veteran requesting a 
determination of entitlement, evidencing a belief in 
entitlement, or indicating an intent to apply for service 
connection for a lung disorder and cervical disorder.  The 
earliest writing received by the RO from the veteran was the 
November 1991 claim for service connection for a back injury 
and hearing loss, bilateral.  The veteran stated that he was 
run off the road by a Saudi civilian vehicle and broke a 
vertebra in his back.  However, he made no reference to a 
cervical, neck, shoulder, or arm disability in this document 
or stated anything else that may be construed as a claim for 
benefits for a neck or cervical disability.  Similarly, he 
stated nothing about breathing problems in this document or 
anything else that may be construed as a claim for benefits 
for a lung or respiratory disorder.  Although the Board 
sympathizes with the veteran's allegation that his 
representative, who wrote the claim for him, refused to list 
all his complaints of physical disabilities and symptoms on 
the form submitted in November 1991, the Board concludes 
that, under the law, this document cannot be construed as a 
claim for service connection for a lung or respiratory 
disorder.

The next writing received by the RO was the VA Form 21-4138, 
Statement in Support of Claim, which the RO received on 
February 27, 1992, but which was erroneously dated February 
25, "1991".  On this form, the veteran stated that he wanted 
to find out when he would be given a VA examination in 
connection with the claim he filed in November 1991 about 
his "Saudi injuries".  At the hearing before the Board in 
August 2002, the veteran argued that this form should be 
considered a claim for service connection for "anything 
resulting from the injuries" sustained in the motor vehicle 
accident in service.  He stated that VA had never given him 
a complete physical, indicating that VA should have given 
him a complete examination to determine all residuals of the 
motor vehicle accident in service.  However, read in 
conjunction with the November 1991 claim, there was nothing 
in this document to suggest that the veteran intended to 
amend the earlier claim to include a claim for disabilities 
other than the back injury or hearing loss which he 
identified in November 1991.  Moreover, there was nothing in 
this document that could be construed as requesting an 
examination to determine all residuals of the motor vehicle 
accident in service.  Once again, he made no reference to a 
cervical, neck, shoulder, or arm disability in this document 
or stated anything else that may be construed as a claim for 
benefits for a neck or cervical disability.  Similarly, he 
stated nothing about breathing problems in this document or 
anything else that may be construed as a claim for benefits 
for a lung or respiratory disorder.  Accordingly, the Board 
concludes that, under the law, this document cannot be 
construed as a claim for service connection for a lung or 
respiratory disorder.

The next written document the RO received from the veteran 
was the VA Form 21 4138, received by the RO in August 1992, 
in which the veteran stated that he wished to claim service 
connection for the same symptoms that he noted other 
National Guard troops who had served with him had complained 
of.  He identified these symptoms as skin rashes, nervous 
conditions, and aches and pains throughout the body.  He 
also stated that he had been exposed to toxic waste but did 
not clearly identify any other disability which he thought 
might be due to this exposure.  The RO afforded him VA Skin, 
Mental Disorders, and Systemic Diseases examinations based 
on these claims, and he provided no history to the examiners 
of any other disabilities which he thought might be due to 
exposure to toxic waste.  He made no reference to a 
cervical, neck, shoulder, or arm disability in the August 
1992 VA Form 21-4138 or stated anything else that may be 
construed as a claim for benefits for a neck or cervical 
disability.  Likewise, he stated nothing about breathing 
problems in this document or anything else that may be 
construed as a claim for benefits for a lung or respiratory 
disorder.  Accordingly, the Board concludes that, under the 
law, this document cannot be construed as a claim for 
service connection for a lung or respiratory disorder.

The veteran has argued that the effective date for service 
connection for the lung condition should be made back at 
least to September 22, 1992, when he underwent a pulmonary 
function test by VA which showed that had mild restrictive 
ventilatory impairment.  However, as noted above, medical 
reports showing the existence of a disability or disorder do 
not constitute "claims" filed by the veteran indicating an 
intent to seek benefits for the disability.

The December 3, 1992, letter from the veteran, in which he 
referred to "occasional numbness of his . . . hands" and 
"occasional pain in his neck and right shoulder" is the 
first written document submitted by the veteran which can be 
construed as a claim for service connection for a cervical 
disorder.  The Board notes that the date of receipt of this 
document -- December 3, 1992, is the effective date that the 
RO assigned for service connection for the cervical spine 
disability.  For the reasons noted above, the Board agrees 
with the RO that this document is the earliest written 
document received from the veteran that can be construed as 
a claim for service connection for a cervical spine disorder 
because the cervical spine is in the neck and injury to it 
may affect the arms and hands.

Because the December 3, 1992, claim was received more than a 
year after the veteran's separation from service in August 
1991, the effective date rule for application is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  Assuming that entitlement to service connection for 
this disability actually arose before the claim was 
received, the RO assigned the appropriate date under the 
effective date rule because it assigned the later date.  
Assuming that entitlement to the benefit arose after the 
claim was filed, the assignment of this date was incorrect 
under the regulations, but any possible error favored the 
veteran.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Accordingly, the Board concludes, for the reasons 
noted above, that the preponderance of the evidence in this 
case is against the claim for an effective date earlier than 
December 3, 1992, for service connection for a cervical 
spine disorder.

Continuing the analysis of the evidence with regard to the 
effective date assigned for the lung condition, the Board 
notes that the first written document which the RO received 
in which the veteran made reference to a lung condition or 
to "breathing" problems was the letter the veteran had 
written to the President which the RO received on November 
3, 1995.  In this letter, the veteran stated that the damage 
in his neck led to nerve damage that affected his breathing, 
and he claimed that now he could only breathe with 50% 
effectiveness.

The veteran stated similar complaints about breathing 
problems in a lengthy statement the RO received on April 11, 
1996, at which time the veteran alleged that his breathing 
problems had been noted in VA records dated September 22, 
1992, supported by medical examination by Dr. Gomes of 
Ochsner Clinic of Baton Rouge.  He submitted a pulmonary 
function report, dated September 22, 1992, from the VAMC in 
New Orleans, and the interpretation of the testing was that 
there was mild restrictive ventilatory impairment present.  
In addition, the veteran submitted the letter Dr. Gomes who 
noted that the veteran's problems began after a motor 
vehicle accident which he suffered in the military in which 
he injured his neck and who stated that the veteran had 
partial paralysis of his right diaphragm and his dyspnea was 
secondary to restrictive lung disease from this defect.

The RO construed the veteran's statements received on April 
11, 1996, as a claim for service connection for breathing 
problems and assigned that date as the effective date for 
service connection for restrictive lung disease.  However, 
the Board notes that, in the letter to the President, 
received by the RO on November 3, 1995, the veteran made 
essentially the same allegations about breathing problems as 
he had in the April 11, 1996, statement.  Accordingly, the 
Board concludes that November 3, 1995, may be assigned as 
the effective date for service connection for a restrictive 
lung disease because the letter to the President is the 
earliest written document communicating an intention to seek 
benefits for breathing problems or a lung disorder.  
Assuming that entitlement to service connection for this 
disability actually arose before this claim was received, 
then the date of receipt of this claim is the appropriate 
date under the effective date rule because it is the later 
date.  Assuming that an argument can be made that 
entitlement to the benefit arose after November 3, 1995, any 
possible error in the assignment of this date favors the 
veteran.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than December 3, 1992, for service 
connection for a cervical spine disorder is denied.

An effective date earlier than April 11, 1996, for service 
connection for restrictive airway disease -- specifically, 
November 3, 1995, -- is granted, subject to the laws and 
regulations governing the payment of monetary awards.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

